         Case 1:00-cr-00100-PAE Document 123 Filed 12/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                      00-CR-100 (PAE)
                        -v-
                                                                           ORDER
 ARON OLEG BRONSTEIN,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court directs the United States Attorney’s Office to respond to the specific

contentions made in Mr. Paukman’s most recent letter, filed at Dkt. No. 122. The Government’s

letter is due January 8, 2021.


       SO ORDERED.


                                                         PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: December 11, 2020
       New York, New York
